DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Response to Office Action mailed 19 November 2021, filed 24 February 2022, with respect to Claim Objections of claims 12-19 have been fully considered and are persuasive.  The Claim Objections of claims 12-19 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 19 November 2021, filed 24 February 2022, with respect to Claim Objections of claim 11 have been fully considered and are persuasive.  The Claim Objections of claim 11 has been withdrawn. 

Applicant’s arguments, see Response to Office Action mailed 19 November 2021, filed 24 February 2022, with respect to Claim rejections under 35 USC §102 regarding Claims 1-10 have been fully considered and are persuasive.  The Claim rejections under 35 USC §102 of claims 1-10 has been withdrawn. 

Applicant's arguments filed 24 February 2022, with respect to Claim rejections under 35 USC §102 of claims 11-20 have been fully considered but they are not persuasive.

Applicant argues on page 11 that claims 11 and 20 recite features similar to, but are not coextensive with claim 1.  Examiner respectfully disagrees and respectfully submits claims 11-20 do not recite a flag or syntax at any point, and especially not the portions Applicant has argued are not shown in the prior art.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0160116 A1).

Regarding Claims 11 and 20, Kim discloses a method, apparatus, and CRM for performing loop filtering in a video coding process by at least one processor [Kim: ¶ [0174]: processor] and memory [Kim: ¶ [0017]: memory], the method comprising: receiving image data comprising a flag indicating whether a first portion of a frame has loop filtering blocks (LFBs) that are smaller than other portions of the frame [Kim: ¶ [0113]: If ALF On is determined in the frame level at S450, the ALF On/Off flag in the CU level redetermined at S430 may be encoded and signaled to the decoding apparatus through a bitstream. If ALF Off is determined in the frame level at S450, the ALF On/Off flag in the CU level redetermined at S430 may not be signaled to the decoding apparatus. In this case, a flag explicitly indicating ALF Off in the frame level may be transmitted or it may implicitly indicate that ALF is not applied by not transmitting related information; and ¶ [0131]: Meanwhile, in order to apply the filter to each region, the regions may be defined as follows. The regions may be equally divided depending on the size (or resolution) of a picture and may have different sizes. If the regions have different sizes, portions having similar image characteristics may be defined as one region. A region for ALF may be defined as follows, for example; and Tables 1 & 2]; in response to the flag indicating that the first portion of the frame having LFBs that are smaller than other portions of the frame, partitioning the image data into a plurality of loop filtering blocks such that at least a first row or a first column of the frame has smaller LFBs than other portions of the frame [Kim: ¶ [0131]; and Tables 1 & 2]; and applying one or more loop filters to the plurality of LFBs [Kim: ¶ [0161]: Meanwhile, although not shown, the encoding apparatus may finally determine whether ALF is available in a picture unit. That is, the encoding apparatus may compare an RD cost when the ALF is applied to the current picture based on the redetermined ALF coefficients with an RD cost when the ALF is not applied to the current picture based on the redetermined ALF coefficients, and may not apply the ALF to the current picture if efficiency is low. In this case, the encoding apparatus may transmit a flag, indicating that the ALF is not available for the current picture, to the decoding apparatus].

Regarding Claim 12, Kim discloses all the limitations of Claim 11 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the partitioning is performed to allow the size of LFBs in at least one of a first row and a first column in a same frame to be smaller than other LFBs within the same frame [Kim: ¶ [0131]; and Table 2].

Regarding Claim 13, Kim discloses all the limitations of Claim 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the flexible partitioning is performed to allow the size of LFBs in the first row to have a smaller height than LFBs disposed in the same frame, that are not disposed in at least one of the last row and last column in the same frame [Kim: ¶ [0131]; and Table 2].

Regarding Claims 14, Kim discloses all the limitations of Claim 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the flexible partitioning is performed to allow the size of LFBs in the first column to have a smaller width than LFBs disposed in the same frame, that are not disposed in at least one of the last row and last column in the same frame [Kim: ¶ [0131]; Table 2; and ¶ [0033]: The picture partitioning unit 105 may be configured to split the input picture into at least one processing unit block. In this connection, a block as a processing unit may be a prediction unit PU, a transform unit TU, or a coding unit CU. The picture may be composed of a plurality of coding tree unit CTUs. Each CTU may be split into CUs as a quad tree structure. The CU may be split into CUs having a deeper depth as a quad-tree structures. The PU and TU may be obtained from the CU. For example, the PU may be partitioned from a CU into a symmetric or asymmetric square structure. Further, the TU may be split into a quad tree structure from the CU].

Regarding Claims 15, Kim discloses all the limitations of Claim 11 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the flexible partitioning is performed to allow the size of LFBs in at least one of a fist row and first column to be smaller than other LFBs within a same frame, and no partitioning remainder is included in a last row and last column within the same frame [Kim: Table 2; FIG. 6; and ¶ [0118]: Meanwhile, referring to FIG. 6, an ALF On/Off determination may be performed on the ALF-On regions in the CU level. In this case, a block within each region corresponds to a CU, a block having a shadow within the region B and the region C indicates an ALF-On CU, and a block not having shadow indicates an ALF-Off CU].

Regarding Claims 16, Kim discloses all the limitations of Claim 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the height of LFBs in the first row and the width of LFBs in the first column are hard-code [Kim: ¶ [0131]; and ¶ [0155]: The encoding apparatus redetermines ALF coefficients with respect to an ALF-available region (S930). For example, if the first region of the regions is determined to be an ALF-available region, the encoding apparatus redetermines ALF coefficients for the first region. In this case, the encoding apparatus may determine the ALF coefficients again according to a predetermined criterion based on the image characteristics for the first region].

Regarding Claims 17, Kim discloses all the limitations of Claims 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses further comprising providing an indication of whether at least one of LFBs in the first row and first column have smaller sizes than LFBs in other areas of the same frame [Kim: ¶ [0131]; and Table 2].

Regarding Claims 18, Kim discloses all the limitations of Claim 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein separate syntaxes are used to indicate the height of LFBs in the first row and the width of LFBs in the first column [Kim: ¶ [0131]; and Table 2].

Regarding Claim 19, Kim discloses all the limitations of Claim 12 and is analyzed as previously discussed with respect to that claim.
Furthermore, Kim discloses wherein the height of LFBs in the first row is identical to the width of LFBs in the first column [Kim: FIG. 5; and ¶ [0117]: Referring to FIG. 5, a current picture may be divided into four regions, for example, and an ALF On/Off determination may be performed for each region. In this case, a region A and a region D indicate ALF-Off regions, and a region B and a region C indicate ALF-On regions].

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: While rules and syntax governing partitioning of blocks are well-known, the specific flag and processes based thereon along with all other limitations of the claim has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482